DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
 
Response to Amendment
	Applicant amendments filed 01/12/2022 have been entered. 

Status of Claims
	Claims 1-24 and 26-32 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 26 is directed to where the mechanical strain relief comprises one of a trough or a solid piece having a first adhesive and a second adhesive bonded thereon. Claim 21 has been amended such that the mechanical strain relief is now epoxy bonded to both the flexible connection and the support fixture. The claims now recite a mechanical strain relief element that is epoxy bonded to both the flexible connection and the support fixture, and at the same time the mechanical strain relief element is one of: a trough, or a solid piece with first adhesive and a second adhesive
The instant specification has [00157]-[00166] that describe the trough 410 that may be epoxy bonded. 
	However, [00167]-[00172] describes a solid part with first and second adhesive, but [00167] describes the adhesive as a pressure sensitive adhesive, which is understood to not be epoxy bonded. It is noted below in the 112(b) section that it is unclear if the first and second adhesive of claim 26 is the same as the epoxy bond that bonds the mechanical strain relief element to the support fixture and the flexible connection. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 20, and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 states that the mechanical strain relief element is one of: “a solid piece having a first adhesive and a second adhesive bonded thereon.”, however claim 12 recites that “a mechanical strain relief element fixedly coupled to the flexible connection and the support fixture” on lines 3-4. It is unclear if the first and second adhesive is what fixedly couples the mechanical strain relief element to the flexible connection and the support fixture. Is what fixedly couples the mechanical strain relief element in claim 12 to the flexible connection and the support fixture the same as the first and second adhesive of claim 13, or are they different components? 
It is understood from the instant specification regarding Figures 15A-C are in reference to a solid piece, which has a first adhesive 432 and second adhesive 434 ([00167]). With [00169] stating that the first adhesive 432 and second adhesive 434 along with the solid part 430 form a configuration of the strain relief element that is a laminated structure which adheres to both the flexible connection 106 and support fixture 302. 
For examination, it will be interpreted that it is the first and second adhesive that fixedly couples the mechanical strain relief element to the flexible connection and the support fixture. 
Claim 20 similarly recites “a solid piece having a first adhesive and a second adhesive bonded thereon”, with claim 19 reciting that “a mechanical strain relief element fixedly coupled to the flexible connection and the support fixture”. As such, it will be interpreted the same way that claim 13 is being interpreted. As such, claim 20 will be examined such that it is the first and second adhesive that fixedly couples the mechanical strain relief element to the flexible connection and the support fixture. 
Claim 26 recites “a solid piece having a first adhesive and a second adhesive bonded thereon”, however claim 21 recites “a mechanical strain relief element positioned between the support fixture and the flexible connection, the mechanical strain relief element epoxy bonded to both the flexible connection and the support fixture” on lines 11-12. It is unclear if the epoxy bond that bonds the mechanical strain relief element to the flexible connection and the support fixture is the same or different from the first adhesive and second adhesive. As stated prior for claim 13, the instant specification when describing the solid piece only has the first and second adhesives. As such, it will be interpreted that is the epoxy bond that is the first and second adhesive. 
Claim 27 recites “combination of linear directions along two X and Y axes of two dimensional space” on line 2. It is unclear how many axes there are. Are there two X axes and two Y axes, or is the two axes made of the X and Y axes? If there is only the X and Y axis, it is suggested to amend the claim such that it reads “any combination of linear directions along an X axis and Y axis” or similar to clarify the claim. 
Claim 28 similarly recites “about the two X and Y axes” on line 2 and is unclear for the same reasons stated for claim 27. 
Claim 29 is rejected by virtue of being dependent on a rejected claim. 
Claim 30 recites “two X and Y axes” on lines 2 and 3. It is unclear how many axes there are. Are there two X axes and two Y axes, or is the two axes made of the X and Y axes? If there is only the X and Y axis, it is suggested to amend the claim such that it reads “any combination of linear directions along an X axis and Y axis” or similar to clarify the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7-11, 14-15, 17-18, 27, 29, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US-2010/0111768-A1) in view of Shaikh (US-2014/0248617-A1) and as evidenced by Fluor-A-Pure.
Note: Banerjee uses several different reference numbers to describe the same components, such as when describing a flow cell, they use 300 in Figure 3, 705 in Figure 7B, 724 for Figure 7C, 930 for Figures 9C-9D, and 1020 in Figure 10A. It is understood that the flow cells are the same in each figure. As such, reference numbers for each component will be in reference to the figure being looked at. 
Regarding claim 1, Banerjee teaches an instrument comprising: 
a reagent management system (area 200), operable to be positioned in the instrument, the reagent management system (200) comprising a plurality of reagent wells, each reagent well operable to contain a reagent of a plurality of reagents positioned therein, the reagent management system (200) operable to select a flow of reagent from one of the plurality of reagent wells ([0068], Figures 2, 12); 
	Figure 12 shows the framework and housing of the system, understood to be the instrument. 
	[0068] states that area 200 comprises fluidics and reagent storage. [0087] describes Figure 7B which depicts reagent containers 702 and 703 which are linked through reagent valve 701, where multi-way valves allow for controllable access of/to multiple lines/containers, with an optional priming pump 706 that draws reagents from the containers through tubing so that reagents are “ready to go” into the flow cell. It is understood that area 200 (reagent management system) will have the components relating to reagent handling described in Figure 7B. 
a flexible connection (tube 1040) operable to be positioned in the instrument, the flexible connection (1040) comprising a first channel inlet via and a first channel outlet via connected therebetween by a first flexible channel, the first channel inlet via in fluid communication with the reagent management system (200), the first flexible channel operable to route the flow of reagent therethrough ([0109], Figure 10A);
	It is stated by [0109] that reagents are introduced into the flow cell via tube 1040, and as it is a tube it is understood to have a first channel inlet via and a first channel outlet via connected by the tubing which is a flexible channel, where the inlet of the tube will be connected to area 200 (reagent management system) since the tube 1040 introduces reagents to the flow cell. It is further stated by [0090] that the tubing may be PTFE tubing, otherwise known as Teflon tubing which is understood to be flexible as evidenced by the NPL from Fluor-A-Pure which states that PTFE tubing is flexible.  
a flow cell (flow cell 705), operable to be positioned in the instrument, the flow cell (705) comprising an inlet port and an outlet port connected therebetween by a flow channel, the inlet port of the flow cell (705) connected to the first channel outlet via of the flexible connection (1040), the flow channel in fluid communication with the first flexible channel, the flow channel operable to route the flow of reagent over analytes positioned in the flow channel ([0087], Figure 7B); and
	A diagram showing the reagent containers 702 and 703, a reagent valve 701, flow cell 705, optional priming pump 706 which pumps reagents from containers through the tubing such that they can be ready to go into the flow cell, where reagents are then pulled through the flow cell using a pump 707 that is connected to waste reservoir 708 ([0087], Figure 7B). It is understood that the reagents will similarly be delivered to the flow cell seen in Figure 10 via tube 1040 as they are delivered in Figure 7B. Further, it is understood that the flow cell will have both an inlet to deliver reagents as well as an outlet that leads to the waste container seen in Figure 7B.  It is further stated by [0007] and [0009] that the flow cells have one or more fluidic channels that have the polynucleotide disposed in it, where the polynucleotide is understood to react with the buffers, enzymes, and fluorescently labeled nucleotides/oligonucleotides.
a detection module (camera system 140) ([0057], Figure 1);
wherein the reagent management system (200) and the flow cell are mechanically and flexibly connected together by the flexible connection (1040); and
	It is seen in Figure 10A that the tube 1040 (flexible connection) and flow cell 1020 are mechanically connected to one another, where due to the flexibility of the tube 1040 (flexible connection), it is also a flexible connection. 
wherein the flow cell is moveable by the instrument relative to a fixed reference point in the instrument and relative to the reagent management system (200) due to a movement of the flexible connection (1040) that occurs while the flow cell is moved.
It is understood that movement of the flow cell 1020 will be relative to a fixed point as well as relative to the area 200 (reagent management system). It is seen in Figure 10A that there is a flow cell 1020 which is on flow cell holder 1010 which is connected to tube 1040 ([0108], [0109]). It is stated by [0108] that the flow cell 1020 and flow cell holder 1010 can be situated on a movable stage/platform which is adjustable along X, Y, and Z axes, where Figure 10A shows the movement of the flow cell 1020 and flow cell holder 1010. It is seen that in both images of Figure 10A the tubing 1040 does not disconnect from the flow cell 1020. As such it is understood that the flow cell 1020 is movable due to a movement of the tube 1040 (flexible connection), where the tube 1040 (flexible connection) moves as the flow cell 1020 is moved. 
In reference to a fixed reference point, it is will be the rectangle area that is above camera 1030 is located as seen in Figure 10A. As the reference numbers for the camera change depending on the figure being referenced, it will be described as a point on the camera. 
While Banerjee does teach a flexible connection (tube 1040), the tube is not comprised of a laminate stack. 	
In the analogous art of flow cells connectable to macro-scale fluidics devices, Shaikh teaches a flow cell subassembly for controlled delivery of reagents to the sample. 
	Specifically, Shaikh teaches a laminate 300 as seen in Figure 3 (Shaikh; [0051]). The laminate 300 has a channel formed through various layers, where the fluidic channel is enclosed with a polymer thin film connector 360 which contains fluidic ports to allow communication with the channel (Shaikh; [0051]). Paragraph [0060] of Shaikh states that the thin film may be flexible. It is understood that the laminate layers 300 form the thin film connector 360 (Shaikh; [0017]).
	It would have been obvious to one skilled in the art to modify the tube of Banerjee such that it is the laminate stack as taught by Shaikh because Shaikh teaches that the thin fluidic connector allows for gap filling where the distance between a connection or a position of a connection is not uniform, or to allow for insertion between different apparatuses of dissimilar sizes (Shaikh; [0060]). 
Examiner further finds that the prior art contained a device/method/product (i.e., a flow cell that has reagents delivered via a tube) which differed from the claimed device by the substitution of component(s) (i.e., tube) with other component(s) (i.e., a flexible connection composed of a laminate stack), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., tube for thin fluidic connector), and the results of the substitution (i.e., fluid delivery to a flow cell) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the tube of reference Banerjee with the thin fluidic connector of reference Shaikh, since the result would have been predictable.
It is understood that the thin fluidic connector of Shaikh has an inlet via and outlet via connected by a flexible channel that will connect to the area 200 (reagent management system) and flow cell of Banerjee in the same way tube 1040 connected the components.
Regarding claim 2, modified Banerjee further teaches wherein the flow cell is moveable relative to the fixed reference point in the instrument while the detection module is held stationary relative to the reference point.
It is seen in Figure 10A of Banerjee that the camera (detection module) is labeled 1030, where [0109] of Banerjee states that reagents are introduced into the flow cell via tube, and then the flow cell is moved to a position under camera 1030 (detection module) for imaging. The reference point is where camera 1030 is, and as such the flow cell 1020 seen in Figure 10A is movable relative to the fixed reference point (camera 1030). 
Regarding claim 3, modified Banerjee further teaches the instrument of claim 1, comprising: 
a cartridge, the cartridge comprising the reagent management system, the flow cell and the flexible connection;
	It is understood that the cartridge will comprise the area 200 (reagent management system), flow cell (1020), and flexible connection (1040) as seen in Figure 2 and 10A of Banerjee. It is stated by the instant specification [0061] that the cartridge is seen in Figure 2, which shows a block diagram where the cartridge includes the components.  
wherein, when the cartridge is engaged with the instrument and the flow cell is engaged with the cartridge, the reagent management system is fixed relative to the reference point of the instrument while the flow cell is movable relative to the reference point of the instrument.
	It is understood that when all components (cartridge) are connected to one another, the area 200 (reagent management system) is in a fixed location seen in Figure 2, and as described in claim 1 supra it is understood that the flow cell 1020 is movable relative to the fixed reference point (camera area 1030) of the instrument. 
Regarding claim 4, modified Banerjee further teaches the instrument of claim 1, wherein: 
the reagent management system (200) is positioned relative to the reference point within about a predetermined first tolerance range; and the flow cell is positioned relative to the reference point within about a second predetermined tolerance range, the first tolerance range being at least 10 times greater than the second tolerance range (Banerjee; Figures 2 and 10A).
	As stated in claim 1, it is understood that the reference point is in the area enclosed by a rectangle above the camera 1030 as seen in Figure 10A of Banerjee. Modified Banerjee does not teach tolerance ranges. However, there is no established criticality or evidence showing an unexpectedly good result occurring form the claimed parameters. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to determine the tolerance range of the placement of the reagent management system and flow cell, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05.II.
	One skilled in the art would need to determine the optimum tolerance range for the placement of the reagent management system 200 and flow cell such that the components are able to interact with one another.
Regarding claim 5, modified Banerjee further teaches wherein the flexible connection comprises a second flexible channel in fluid communication with the flow channel of the flow cell, the second flexible channel operable to route the flow of reagent from the flow cell to the reagent management system after the flow of reagent has passed through the flow channel.
It is understood that the tube 1040 seen in Figure 10A of Banerjee has been replaced with the thin fluidic connector of Shaikh. While a second tube is not shown in Figure 10A of Banerjee, from Figure 7B of Banerjee that there would are more connections that lead away from the flow cell 705 that lead to a waste container 708. It is understood that these connections will similarly be tubes, and will be replaced with the thin fluidic connector of Shaikh. It is understood that the waste container 708 is a part of the area 200 (reagent management system). 
It is understood that the first thin fluidic connector attached to the inlet of the flow cell and the second thin fluidic connector attached to the outlet of the flow cell are both part of the flexible connection. 
Regarding claim 7, modified Banerjee further teaches wherein the flexible connection comprises a sinuous shape.
	As seen in Figure 6 of Shaikh, when the thin film (understood to be thin film connector 360) is flexible it can allow for different orientations. In particular, it is understood that since the thin film connector 360 is flexible, it can be bent in a sinuous shape such as seen in Figure 6C of Shaikh.
Regarding claim 8, modified Banerjee teaches the instrument of claim 1. Modified Banerjee further teaches wherein the flexible connection comprises: 
		a top layer (referred to as layer 310) defining a top of the first flexible channel (Shaikh; [0051] and Figure 3); 
		a bottom layer (310) defining a bottom of the first flexible channel (Shaikh; [0051] and Figure 3); and
	As stated by paragraph [0051] of Shaikh, a channel laminate is formed by upper and lower layers 310. 
		an intermediate layer (referred to pre-formed layers 340) defining a wall width and a channel width of the first flexible channel (Shaikh; [0051] and Figure 3);
		wherein a ratio of the wall width to the channel width is greater than about 2.5. 
	Shaikh does not teach a ratio of the wall width to the channel width is greater than about 2.5. However, there is no established criticality or evidence showing an unexpectedly good result occurring form the claimed parameters. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to determine the width of the channel, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05.II. 
	It is understood that the channel width will be dependent on the size of the flow cell inlet, and that the width will be optimized such that it would allow for smooth flow. 
Regarding claim 9, modified Banerjee teaches the instrument of claim 8. Modified Banerjee further teaches wherein the intermediate layer is a plurality of sublayers. As seen in Figure 3 of Shaikh, intermediate layer 340 is made of at least 3 layers.  
	Regarding claim 10, modified Banerjee teaches the instrument of claim 8. Modified Banerjee further teaches wherein the top layer (310), intermediate layer (340) and bottom layer (310) are bonded together utilizing one of an adhesive bonding process (Shaikh). 
	As stated by paragraph [0050] of Shaikh, layers can be bonded together using adhesive interlayers such as pressure sensitive adhesives or glues. 
Regarding claim 11, modified Banerjee further teaches wherein, as the flow of reagent is routed through the flow channel, a chemical reaction is performed between the flow of reagent and the analytes, the chemical reaction inducing the analytes to affect detectable properties related to the analytes; and
wherein the detection module is operable to detect the detectable properties.
	[0108] of Banerjee states that the surface of the flow cell is moved back and forth between the camera and the heating/cooling component and the optical/laser components which allow enzymatic reactions when heated and to quantify the outcome of reactions with the camera/laser components. Therefore there is a chemical reaction being preformed, as well as detectable properties being detected by the camera. [0007] of Banerjee further states that the reagents include buffers, enzymes, fluorescently labeled nucleotides, or oligonucleotides that are brought into contact with the polynucleotides which are understood to be in the flow cell (Banerjee; [0009]). 

Regarding claim 14, Banerjee teaches a cartridge comprising: 
a reagent management system (area 200) operable to select a flow of reagent from one of a plurality of reagents contained in the reagent management system (200) ([0068], Figure 2); 
[0068] states that area 200 comprises fluidics and reagent storage. [0087] describes Figure 7B which depicts reagent containers 702 and 703 which are linked through reagent valve 701, where multi-way valves allow for controllable access of/to multiple lines/containers, with an optional priming pump 706 that draws reagents from the containers through tubing so that reagents are “ready to go” into the flow cell. It is understood that area 200 (reagent management system) will have the components described in Figure 7B. 
a flexible connection (tube 1040) and comprising a first channel inlet via and a first channel outlet via connected therebetween by a first flexible channel, the first channel inlet via in fluid communication with the reagent management system (200), the first flexible channel being operable to route the flow of reagent therethrough ([0109], Figure 10A); and 
It is stated by [0109] that reagents are introduced into the flow cell via tube 1040, and as it is a tube it is understood to have a first channel inlet via and a first channel outlet via connected by the tubing which is a flexible channel. It is further stated by [0090] that the tubing may be PTFE tubing, otherwise known as Teflon tubing which is understood to be flexible as evidenced by the NPL from Fluor-A-Pure which states that PTFE tubing is flexible.  
a flow cell (flow cell 705) comprising an inlet port and an outlet port connected therebetween by a flow channel, the inlet port of the flow cell connected to the first channel outlet via of the flexible connection (1040), the flow channel in fluid communication with the first flexible channel, the flow channel operable to route the flow of reagents over analytes positioned in the flow channel; 
A diagram showing the reagent containers 702 and 703, a reagent valve 701, flow cell 705, optional priming pump 706 which pumps reagents from containers through the tubing such that they can be ready to go into the flow cell, where reagents are then pulled through the flow cell using a pump 707 that is connected to waste reservoir 708 ([0087], Figure 7B). It is understood that the reagents will similarly be delivered to the flow cell seen in Figure 10 via tube 1040 as they are delivered in Figure 7B. Further, it is understood that the flow cell will have both an inlet to deliver reagents as well as an outlet that leads to the waste container seen in Figure 7B. It is further stated by [0007] and [0009] that the flow cells have one or more fluidic channels that have the polynucleotide disposed in it, where the polynucleotide is understood to react with the buffers, enzymes, and fluorescently labeled nucleotides/oligonucleotides. 
wherein the reagent management system (200) and the flow cell are mechanically and flexibly connected together by the flexible connection (1040); and 
It is seen in Figure 10A that the tube 1040 (flexible connection) and flow cell 1020 are mechanically connected to one another, where due to the flexibility of the tube 1040 (flexible connection), it is also a flexible connection.
wherein the flexible connection enables the flow cell to be moved relative to the reagent management system due to a movement of the flexible connection that occurs while the flow cell is moved.
It is understood that movement of the flow cell 1020 will be relative to a fixed point as well as relative to the area 200 (reagent management system). It is seen in Figure 10A that there is a flow cell 1020 which is on flow cell holder 1010 which is connected to tube 1040 ([0108], [0109]). It is stated by [0108] that the flow cell 1020 and flow cell holder 1010 can be situated on a movable stage/platform which is adjustable along X, Y, and Z axes, where Figure 10A shows the movement of the flow cell 1020 and flow cell holder 1010. It is seen that in both images of Figure 10A the tubing 1040 does not disconnect from the flow cell 1020. As such it is understood that the flow cell 1020 is movable due to a movement of the tube 1040 (flexible connection), where the tube 1040 (flexible connection) moves as the flow cell 1020 is moved. 
While Banerjee does teach a flexible connection (tube 1040), the tube is not comprised of a laminate stack. 	
In the analogous art of flow cells connectable to macro-scale fluidics devices, Shaikh teaches a flow cell subassembly for controlled delivery of reagents to the sample. 
	Specifically, Shaikh teaches a laminate 300 as seen in Figure 3 (Shaikh; [0051]). The laminate 300 has a channel formed through various layers, where the fluidic channel is enclosed with a polymer thin film connector 360 which contains fluidic ports to allow communication with the channel ([0051]). Paragraph [0060] states that the thin film may be flexible. It is understood that the laminate layers 300 form the thin film connector 360 ([0017]).
	It would have been obvious to one skilled in the art to modify the tube of Banerjee such that it is the laminate stack as taught by Shaikh because Shaikh teaches that the thin fluidic connector allows for gap filling where the distance between a connection or a position of a connection is not uniform, or to allow for insertion between different apparatuses of dissimilar sizes (Shaikh; [0060]). 
Examiner further finds that the prior art contained a device/method/product (i.e., a flow cell that has reagents delivered via a tube) which differed from the claimed device by the substitution of component(s) (i.e., tube) with other component(s) (i.e., a flexible connection composed of a laminate stack), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., tube for thin fluidic connector), and the results of the substitution (i.e., fluid delivery to a flow cell) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the tube of reference Banerjee with the thin fluidic connector of reference Shaikh, since the result would have been predictable.
It is understood that the thin fluidic connector of Shaikh has an inlet via and outlet via connected by a flexible channel that will connect to the area 200 (reagent management system) and flow cell of Banerjee in the same way tube 1040 connected the components.
Regarding claim 15, modified Banerjee teaches the cartridge of claim 14. Modified Banerjee further teaches wherein the flexible connection comprises a second flexible channel in fluid communication with the flow channel of the flow cell, the second flexible channel operable to route the flow of reagent from the flow cell to the reagent management system after the flow of reagent has passed through the flow channel. 
It is understood that the tube 1040 seen in Figure 10A of Banerjee has been replaced with the thin fluidic connector of Shaikh. While a second tube is not shown in Figure 10A of Banerjee, from Figure 7B of Banerjee that there would are more connections that lead away from the flow cell 705 that lead to a waste container 708. It is understood that these connections will similarly be tubes, and will be replaced with the thin fluidic connector of Shaikh. It is understood that the waste container 708 is a part of the area 200 (reagent management system). 
It is understood that the first thin fluidic connector attached to the inlet of the flow cell and the second thin fluidic connector attached to the outlet of the flow cell are both part of the flexible connection. 
Regarding claim 17, modified Banerjee teaches the cartridge of claim 14. Modified Banerjee further teaches wherein the flexible connection comprises a sinuous shape.
As seen in Figure 6 of Shaikh, when the thin film (understood to be thin film connector 360) is flexible it can allow for different orientations. In particular, it is understood that since the thin film connector 360 is flexible, it can be bent in a sinuous shape such as seen in Figure 6C of Shaikh.
Regarding claim 18, modified Banerjee teaches the cartridge of claim 14. Modified Banerjee further teaches wherein the flexible connection comprises: 
		a top layer (referred to as layer 310) defining a top of the first flexible channel (Shaikh; [0051] and Figure 3); 
		a bottom layer (310) defining a bottom of the first flexible channel (Shaikh; [0051] and Figure 3); and
	As stated by paragraph [0051] of Shaikh, a channel laminate is formed by upper and lower layers 310. 
		an intermediate layer (referred to pre-formed layers 340) defining a wall width and a channel width of the first flexible channel (Shaikh; [0051] and Figure 3);
		wherein a ratio of the wall width to the channel width is greater than about 2.5. 
	Shaikh does not teach a ratio of the wall width to the channel width is greater than about 2.5. However, there is no established criticality or evidence showing an unexpectedly good result occurring form the claimed parameters. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to determine the width of the channel, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05.II. 
	It is understood that the channel width will be dependent on the size of the flow cell inlet, and that the width will be optimized such that it would allow for smooth flow. 
Regarding claim 27, modified Banerjee teaches the instrument of claim 1. Modified Banerjee further teaches wherein the flow cell is operable to be moved in any combination of linear directions along two X and Y axes of two dimensional space to a position relative to the reference point within a tolerance range in each linear direction of plus or minus 100 microns or less, and wherein the movement in the linear direction along the X axis is independent of the movement in the linear direction along the Y axis.
As previously stated in claim 1, the reference point is the area above the camera outlined by a rectangle as seen in Figure 10A of Banerjee. [0108] of Banerjee teaches that the flow cell holder is on a movable stage/platform, where the stage is adjustable along X, Y, and Z axes. It is understood that therefore the flow cell is operable to be moved in any combination along two X and Y axes, where the movement in the linear direction along the X axis is independent of the movement in the linear direction along the Y axis. 
Modified Banerjee does not teach tolerance ranges for the linear directions. However, there is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144.05.II.
One skilled in the art would need to determine the optimum tolerance range for the linear directions such that the flow cells of modified Banerjee aligns with components such as the camera. 
Regarding claim 29, modified Banerjee teaches the instrument of claim 27. Modified Banerjee further teaches wherein the reference point is a focal area of sensing devices or cameras of the detection module, see claim 1 supra.
It was described in claim 1 supra that the reference point is the area marked by a rectangle above the camera 1030 in Figure 10A, where the rectangle is still considered part of the camera. 
Regarding claim 31, modified Banerjee teaches the instrument of claim 1. Modified Banerjee further teaches wherein the inlet port of the flow cell is bonded to the first channel outlet via of the flexible connection to form a fluidic seal therebetween.
It is understood that the tube 1040 connecting to the flow cell holder 1010 seen in Figure 10A of Banerjee has been replaced with the thin fluidic connector of Shaikh. 
It is understood that it is the adjustable clamps 910 of Banerjee that bonds the inlet port of the flow cell with the outlet of the thin fluidic connector (previously tube 1040), as [0107] of Banerjee states that the clamps 910 have one or more manifolds that fluidically connect the flow cell channels to the rest of the fluidic system, and Figure 9D depicts the flow cell being clamped to the flow cell holder. 
Regarding claim 32, modified Banerjee teaches the cartridge of claim 14. Modified Banerjee further teaches wherein the inlet port of the flow cell is bonded to the first channel outlet via of the flexible connection to form a fluidic seal therebetween.
It is understood that the tube 1040 connecting to the flow cell holder 1010 seen in Figure 10A of Banerjee has been replaced with the thin fluidic connector of Shaikh. 
It is understood that it is the adjustable clamps 910 of Banerjee that bonds the inlet port of the flow cell with the outlet of the thin fluidic connector (previously tube 1040), as [0107] of Banerjee states that the clamps 910 have one or more manifolds that fluidically connect the flow cell channels to the rest of the fluidic system, and Figure 9D depicts the flow cell being clamped to the flow cell holder. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US-2010/0111768-A1) and Shaikh (US-2014/0248617-A1), and further in view of Reed (US-2012/0270305-A1).
Regarding claim 6, modified Banerjee teaches the instrument of claim 5. Modified Banerjee does not teach wherein the flexible connection comprises a slit positioned between the first flexible channel and the second flexible channel.
It is understood from Figure 7B and 10 of Banerjee that the flow cell has inlet and outlet ports on opposite sides of the flow cell. 
It is understood that flow cells may have different arrangements of inlets and outlets. As seen in Figure 7 of Reed, flow cell 200 has inlet and outlet ports 222 and 224 are located proximate to each other at the end 248 of the flow cell 200, where the flow channel 206 is a U-shape (Reed; [0150]). It is understood that the rearrangement of the inlets and outlets will not modify the operation of the flow cell (see MPEP 2144.04 VI C). Further, it is seen in Figure 24 that line ends 514 and 516 are inserted into inlet and outlet passages 346 and 344 such that fluid may flow to the flow cell 200 (Reed; [0194]). 
It is understood that rearranging the flow cell of modified Banerjee such that the inlet and outlet would be on the same end proximate to each other as seen in Reed, and with the thin film connectors 360 of Shaikh would create a space (slit) between the thin film connectors 360. 
Regarding claim 16, modified Banerjee teaches the cartridge of claim 15. Modified Banerjee does not teach wherein the flexible connection comprises a slit positioned between the first flexible channel and the second flexible channel.
It is understood from Figure 7B and 10 of Banerjee that the flow cell has inlet and outlet ports on opposite sides of the flow cell. 
It is understood that flow cells may have different arrangements of inlets and outlets. As seen in Figure 7 of Reed, flow cell 200 has inlet and outlet ports 222 and 224 are located proximate to each other at the end 248 of the flow cell 200, where the flow channel 206 is a U-shape (Reed; [0150]). It is understood that the rearrangement of the inlets and outlets will not modify the operation of the flow cell (see MPEP 2144.04 VI C). Further, it is seen in Figure 24 of Reed that line ends 514 and 516 are inserted into inlet and outlet passages 346 and 344 such that fluid may flow to the flow cell 200 (Reed; [0194]). 
It is understood that rearranging the flow cell of modified Banerjee such that the inlet and outlet would be on the same end proximate to each other as seen in Reed, and with the thin film connectors 360 of Shaikh would create a space (slit) between the thin film connectors 360. 

Claims 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US-2010/0111768-A1) and Shaikh (US-2014/0248617-A1), and further in view of Lin (US-2003/0012511-A1). 
Regarding claim 12, modified Banerjee teaches the instrument of claim 1. Modified Banerjee further teaches the instrument of claim 1, comprising: 
a support fixture (flow cell holder 900) operable to provide support to the flow cell (Banerjee; [0107], Figure 9A-D); and
	Modified Banerjee does not teach:
a mechanical strain relief element fixedly coupled to the flexible connection and the support fixture and not touching the flow cell, the mechanical strain relief element operable to direct mechanical stress imposed upon the flexible connection during movement of the flow cell from the flexible connection to the support fixture.
	In the same problem solving area of strain relief blocks, Lin teaches a method of attaching a fiber to an optical device with a strain relief block (Lin; abstract, [0005]). 
	Specifically, Lin teaches a strain relief block 12 that is held at a fixed position with respect to an optical device 2 (Lin; [0017], Figure 1). Further, Lin teaches where a fiber 4 is fixed with an adhesive 10 to the strain relief block 12 (Lin; [0016], Figure 1). [0008] of Lin further states that the strain relief block is positioned a distance from the optical device 2. 
	It would have been obvious to one skilled in the art to modify the flow cell holder of modified Banerjee such that it has the strain relief block as taught by Lin because Lin teaches that with the use of adhesives and strain relief block, a durable and robust connection is obtained (Lin; [0017]). 
	It is seen in Figure 9C of Banerjee that the flow cell holder 900 has clamps 910 that fasten the flow cell to the holder 900, where the clamps 910 have one or manifolds to fluidically connect the flow cell channels to the rest of the fluidic system (Banerjee; [0107]). It is understood that the strain relief block and adhesive will be placed on the flat surface of the clamp 910 indicated by the dashed arrow in the annotated Figure 9D below. 
	It is understood that as the strain relief block 12 of Lin will be placed on the clamp 910 of Banerjee, it will not touch the flow cell. 

    PNG
    media_image1.png
    485
    603
    media_image1.png
    Greyscale

Regarding claim 13, modified Banerjee teaches the instrument of claim 12. Modified Banerjee further teaches wherein the mechanical strain relief element is one of:  
a solid piece having a first adhesive and a second adhesive bonded thereon.
	It is understood that the strain relief element is the strain relief block 12 of Lin, which is understood to be a solid piece. It is stated by [0016] of Lin that there is a second adhesive 10 applied and cured to affix the fiber 4 to the strain relief block, and [0017] states that the strain relief block 12 may be mounted onto the surface of carrier 14 with an adhesive.
Regarding claim 19, modified Banerjee teaches the cartridge of claim 14. Modified Banerjee further teaches comprising: 
a support fixture (flow cell holder 900) operable to provide support to the flow cell (Banerjee; [0107], Figure 9A-D); and
	Modified Banerjee does not teach:
a mechanical strain relief element fixedly coupled to the flexible connection and the support fixture and not touching the flow cell, the mechanical strain relief element operable to direct mechanical stress imposed upon the flexible connection during movement of the flow cell from the flexible connection to the support fixture.
	In the same problem solving area of strain relief blocks, Lin teaches a method of attaching a fiber to an optical device with a strain relief block (Lin; abstract, [0005]). 
	Specifically, Lin teaches a strain relief block 12 that is held at a fixed position with respect to an optical device 2 (Lin; [0017], Figure 1). Further, Lin teaches where a fiber 4 is fixed with an adhesive 10 to the strain relief block 12 (Lin; [0016], Figure 1). [0008] of Lin further states that the strain relief block is positioned a distance from the optical device 2. 
	It would have been obvious to one skilled in the art to modify the flow cell holder of modified Banerjee such that it has the strain relief block as taught by Lin because Lin teaches that with the use of adhesives and strain relief block, a durable and robust connection is obtained (Lin; [0017]). 
	It is seen in Figure 9C of Banerjee that the flow cell holder 900 has clamps 910 that fasten the flow cell to the holder 900, where the clamps 910 have one or manifolds to fluidically connect the flow cell channels to the rest of the fluidic system (Banerjee; [0107]). It is understood that the strain relief block and adhesive will be placed on the flat surface of the clamp 910 indicated by the dashed arrow in the annotated Figure 9D above. 
	It is understood that as the strain relief block 12 of Lin will be placed on the clamp 910 of Banerjee, it will not touch the flow cell. 
Regarding claim 20, modified Banerjee teaches the cartridge of claim 19. Modified Banerjee further teaches wherein the mechanical strain relief element is one of: 
a solid piece having a first adhesive and a second adhesive bonded thereon.
It is understood that the strain relief element is the strain relief block 12 of Lin, which is understood to be a solid piece. It is stated by [0016] of Lin that there is a second adhesive 10 applied and cured to affix the fiber 4 to the strain relief block, and [0017] states that the strain relief block 12 may be mounted onto the surface of carrier 14 with an adhesive.

Claim(s) 21-24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US-2010/0111768-A1) in view of Shaikh (US-2014/0248617-A1), Saito (US-2008/0211884-A1), and Lin (US-2003/0012511-A1), and as evidenced by Fluor-A-Pure.
Regarding claim 21, Banerjee teaches a flexible connection module comprising: 
a flexible connection comprising (tube 1040) a first channel inlet via, a first channel outlet via, and a first flexible channel in fluid communication therebetween, wherein the first channel inlet via to connect to a reagent management system (area 200) outlet port and to enable a flow of reagent therethrough ([0068], [0109], Figures 2, 10A); 
	It is stated by [0109] that reagents are introduced into the flow cell via tube 1040, and as it is a tube it is understood to have a first channel inlet via and a first channel outlet via connected by the tubing which is a flexible channel. It is further stated by [0090] that the tubing may be PTFE tubing, otherwise known as Teflon tubing which is understood to be flexible as evidenced by the NPL from Fluor-A-Pure which states that PTFE tubing is flexible. Further, it is seen in Figure 7B that the reagents 702 and 703 are connected to a reagent valve 701, which will be directly connected to the flow cell 705 as the priming valve 704 is optional ([0087]). As such, it is understood that the tube 1040 seen in Figure 10A will connect the flow cell to the reagents. 
a flow cell comprising an inlet port, an outlet port, and a flow channel in fluid communication therebetween, wherein the inlet port is in fluid communication with the first channel outlet via of the flexible connection (1040), the flow channel operable to route the flow of reagent over analytes positioned in the flow channel; 
A diagram showing the reagent containers 702 and 703, a reagent valve 701, flow cell 705, optional priming pump 706 which pumps reagents from containers through the tubing such that they can be ready to go into the flow cell, where reagents are then pulled through the flow cell using a pump 707 that is connected to waste reservoir 708 ([0087], Figure 7B). It is understood that the reagents will similarly be delivered to the flow cell seen in Figure 10 via tube 1040 as they are delivered in Figure 7B. Further, it is understood that the flow cell will have both an inlet to deliver reagents as well as an outlet that leads to the waste container seen in Figure 7B.  It is further stated by [0007] and [0009] that the flow cells have one or more fluidic channels that have the polynucleotide disposed in it, where the polynucleotide is understood to react with the buffers, enzymes, and fluorescently labeled nucleotides/oligonucleotides.
a support fixture (flow cell holder 900) operable to provide support to the flow cell ([0107], Figures 7A-D); and  
While Banerjee does teach a flexible connection (tube 1040), the tube is not comprised of a laminate stack. 	
In the analogous art of flow cells connectable to macro-scale fluidics devices, Shaikh teaches a flow cell subassembly for controlled delivery of reagents to the sample. 
	Specifically, Shaikh teaches a laminate 300 as seen in Figure 3 (Shaikh; [0051]). The laminate 300 has a channel formed through various layers, where the fluidic channel is enclosed with a polymer thin film connector 360 which contains fluidic ports to allow communication with the channel ([0051]). Paragraph [0060] states that the thin film may be flexible. It is understood that the laminate layers 300 form the thin film connector 360 ([0017]).
	It would have been obvious to one skilled in the art to modify the tube of Banerjee such that it is the laminate stack as taught by Shaikh because Shaikh teaches that the thin fluidic connector allows for gap filling where the distance between a connection or a position of a connection is not uniform, or to allow for insertion between different apparatuses of dissimilar sizes (Shaikh; [0060]). 
Examiner further finds that the prior art contained a device/method/product (i.e., a flow cell that has reagents delivered via a tube) which differed from the claimed device by the substitution of component(s) (i.e., tube) with other component(s) (i.e., a flexible connection composed of a laminate stack), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., tube for thin fluidic connector), and the results of the substitution (i.e., fluid delivery to a flow cell) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the tube of reference Banerjee with the thin fluidic connector of reference Shaikh, since the result would have been predictable.
It is understood that the thin fluidic connector of Shaikh has an inlet via and outlet via connected by a flexible channel that will connect to the area 200 (reagent management system) and flow cell of Banerjee in the same way tube 1040 connected the components.
It is understood that the thin fluidic connector of Shaikh will replace tube 1040, and that the thin fluidic connector will connect the reagent valve 701 to the flow cell 705 as seen in Figure 7B the same way it is understood that tube 1040 connected the components, Banerjee nor Shaikh teach that there is a fluidic seal that connects the reagent management system outlet port and channel inlet via of the flexible connection (tube 1040).
In the same problem solving area of flat liquid feed tubes, Saito teaches where an ink feed tube has connecting members (Saito; [0013], [0065], [0066]).
Specifically, Saito teaches where an ink feed tube 20 has connecting members 21a and 21b that are made of synthetic resin that are attached to end portions of the tube 20 (Saito; [0066], Figure 2). It is seen in Figure 1 that the first connecting member 21a is connected to member 17, where 17 is a connected member that is mounted on top of tank holder 15 and ink is routed from tank holder 15 through ink transport tubes 18 to connected member 17 (Saito; [0062], [0067]). 
It would have been obvious to one skilled in the art to modify the thin fluidic connector of modified Banerjee such that it has the connecting member as taught by Saito because Saito teaches that the connector allows for the ink feed tube to be connected to member 17, where member 17 is understood to receive liquid ink (Saito; [0134]). 
It is understood that the connecting member of Saito will be placed on the thin fluidic connector of Shaikh such that the thin fluidic connector may interface with the reagent valve 701 seen in Banerjee Figure 7B as the priming valve 704 is optional. 
	The combination of Banerjee, Shaikh, and Saito do not teach a mechanical strain relief element. 
In the same problem solving area of strain relief blocks, Lin teaches a method of attaching a fiber to an optical device with a strain relief block (Lin; abstract, [0005]). 
	Specifically, Lin teaches a strain relief block 12 that is held at a fixed position with respect to an optical device 2 (Lin; [0017], Figure 1). Further, Lin teaches where a fiber 4 is fixed with an adhesive 10 to the strain relief block 12 (Lin; [0016], Figure 1). [0008] of Lin further states that the strain relief block is positioned a distance from the optical device 2. It is stated by [0016] of Lin that the second adhesive 10 may be an epoxy. [0017] of Lin further states that the strain relief block 12 is mounted to the surface of carrier 14 with an adhesive or any other suitable mounting method. Lin is not specific as to the adhesive used, however it is understood that epoxy is used for the first and second adhesives, and as such it is understood that the adhesive to mount the strain relief block may similarly be an epoxy. 
	It would have been obvious to one skilled in the art to modify the flow cell holder of modified Banerjee such that it has the strain relief block as taught by Lin because Lin teaches that with the use of adhesives and strain relief block, a durable and robust connection is obtained (Lin; [0017]). 
	It is seen in Figure 9C of Banerjee that the flow cell holder 900 has clamps 910 that fasten the flow cell to the holder 900, where the clamps 910 have one or manifolds to fluidically connect the flow cell channels to the rest of the fluidic system (Banerjee; [0107]). It is understood that the strain relief block and adhesive will be placed on the flat surface of the clamp 910 indicated by the dashed arrow in the annotated Figure 9D above. 
	It is understood that as the strain relief block 12 of Lin will be placed on the clamp 910 of Banerjee, it will not touch the flow cell. 
Regarding claim 22, modified Banerjee teaches the flexible connection module of claim 21. Modified Banerjee further teaches wherein the flexible connection comprises: 
a second channel inlet via, a second channel outlet via and a second flexible channel in fluid communication therebetween; 
wherein the second channel inlet via is in fluid communication with the outlet port of the flow cell; and 
It is understood that the tube 1040 seen in Figure 10A of Banerjee has been replaced with the thin fluidic connector of Shaikh. While a second tube is not shown in Figure 10A, from Figure 7B that there would are more connections that lead away from the flow cell 705 that lead to a waste container 708. It is understood that these connections will similarly be tubes, and will be replaced with the thin fluidic connector of Shaikh. As such, it is understood that there is a second flexible channel that has a second channel inlet via and a second channel outlet via, where the second channel inlet via is in fluidic communication with the outlet port of the flow cell. 
	Modified Banerjee does not teach wherein the second channel outlet via comprises a fluidic seal operable to connect to a reagent management system inlet port and to enable the flow of reagent therethrough.
In the same problem solving area of flat liquid feed tubes, Saito teaches where an ink feed tube has connecting members (Saito; [0013], [0065], [0066]).
Specifically, Saito teaches where an ink feed tube 20 has connecting members 21a and 21b that are made of synthetic resin that are attached to end portions of the tube 20 (Saito; [0066], Figure 2). It is seen in Figure 1 that the first connecting member 21a is connected to member 17, where 17 is a connected member that is mounted on top of tank holder 15 and ink is routed from tank holder 15 through ink transport tubes 18 to connected member 17 (Saito; [0062], [0067]). 
It would have been obvious to one skilled in the art to modify the thin fluidic connector of modified Banerjee such that it has the connecting member as taught by Saito because Saito teaches that the connector allows for the ink feed tube to be connected to member 17, where member 17 is understood to receive liquid ink (Saito; [0134]). 
	It is seen in Figure 7B of Banerjee that tubes leaving the flow cell 705 connect to waste reservoir 708. It is understood that the waste reservoir 708 is a part of the area 200 (reagent management system), and that the now thin fluidic connector of Shaikh with the connecting member of Saito will connect to the waste reservoir 708, which is an inlet to the area 200 (reagent management system). 
	It is understood that the first thin fluidic connector attached to the inlet of the flow cell and the second thin fluidic connector attached to the outlet of the flow cell are both part of the flexible connection. 
Regarding claim 23, modified Banerjee teaches the module of claim 21. Modified Banerjee further teaches wherein the fluidic seal is a detachable fluidic seal operable to detachably connect to the reagent management system outlet port and to enable the flow of reagent therethrough.
It is understood that the tube 1040 of Banerjee has been modified such that it is the thin fluidic connector of Shaikh, where the connecting member of Saito has been brought in such that it allows the thin fluidic connector of Shaikh to connect to the reagent valve of Banerjee. It is understood that this is a detachable fluidic seal, as the thin fluidic connector and connecting member could be unplugged from the reagent valve of Banerjee. 
Regarding claim 24, modified Banerjee teaches the module of claim 21. Modified Banerjee further teaches wherein the support fixture comprises: 
an inner border surrounding the flow cell, the support fixture operable to contain the flow cell within the inner border and to enable the flow cell to move laterally and longitudinally therein.
	It is seen in Figure 9C of Banerjee that the flow cell holder 900 (support fixture) has adjustable clamps 910, where it is understood that these adjustable clamps 910 have an inner border that surrounds the ends of the flow cell 930 seen in Figure 9D when the clamps 910 are engaged. 
Regarding claim 26, modified Banerjee teaches the flexible connection module of claim 21. Modified Banerjee further teaches wherein the mechanical strain relief element is one of: 
a solid piece having a first adhesive and a second adhesive bonded thereon.
It is understood that the strain relief element is the strain relief block 12 of Lin, which is understood to be a solid piece. It is stated by [0016] of Lin that there is a second adhesive 10 applied and cured to affix the fiber 4 to the strain relief block, and [0017] states that the strain relief block 12 may be mounted onto the surface of carrier 14 with an adhesive. Where from claim 21 above, it is understood that both the second adhesive and the adhesive that bonds the strain relief block 12 to the carrier 14 is an epoxy. 

Claim(s) 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US-2010/0111768-A1) and Shaikh (US-2014/0248617-A1), and in further view of Adams (WO-2014/146063-A2). 
Regarding claim 28, modified Banerjee teaches the instrument of claim 27. Modified Banerjee does teach wherein the flow cell is operable to be moved along X and Y axes (Banerjee; [0109] flow cell holder mounted on XY stage), however does not teach wherein the flow cell is operable to be moved in any combination of rotational movement about the two X and Y axes.
In the analogous art of apparatuses, systems, compositions, and methods for analyzing particles including the imaging of particles where a flow cell is used for particle analysis, Adams teaches where a flow cell is rotated (Adams; [0002], [0021], [0066]). 
Specifically, Adams teaches where there is an image capture device 24 and carrier 55 that holds flow cell 22 which can be rotated or translated along X, Y, and Z axes in three dimensions (Adams; [0178], Figure 1B). 
It would have been obvious to one skilled in the art to modify the XY stage of modified Banerjee such that it may also rotate about the two X and Y axes as taught by Adams because Adams teaches that rotation allows for focus adjustment (Adams; [0178]).  
Regarding claim 30, modified Banerjee teaches the cartridge of claim 14. Modified Banerjee does teach wherein the flow cell is operable to be moved in any combination of linear directions along two X and Y axes of two dimensional space (Banerjee; [0109] flow cell holder mounted on XY stage), where it is understood that the movement in the linear direction along the X axis is independent of the movement in the linear direction along the Y axis. However modified Banerjee does not teach where the flow cell is operable to be moved in any combination of rotational movement about the two X and Y axes to a position relative to a reference point on the reagent management system within a tolerance range in each linear direction of plus or minus 100 microns or less. 
In the analogous art of apparatuses, systems, compositions, and methods for analyzing particles including the imaging of particles where a flow cell is used for particle analysis, Adams teaches where a flow cell is rotated (Adams; [0002], [0021], [0066]). 
Specifically, Adams teaches where there is an image capture device 24 and carrier 55 that holds flow cell 22 which can be rotated or translated along X, Y, and Z axes in three dimensions (Adams; [0178], Figure 1B). 
It would have been obvious to one skilled in the art to modify the XY stage of modified Banerjee such that it may also rotate about the two X and Y axes as taught by Adams because Adams teaches that rotation allows for focus adjustment (Adams; [0178]).  
Modified Banerjee does not teach tolerance ranges for the linear directions. However, there is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to determine the tolerance range for the linear directions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05.II.
One skilled in the art would need to determine the optimum tolerance range for the linear directions such that the flow cell of modified Banerjee are able to align with components of the device. 

Response to Arguments
Applicant’s arguments, see page 10, filed 01/12/2022, with respect to the rejection(s) of claim(s) 1-5, 7-11, 14-15, 17, 18, 27-30 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Banerjee (US-2010/0111768-A1) and Shaikh (US-2014/0248617-A1), and as evidenced by Fluor-A-Pure. 
Regarding Applicant arguments on page 13 about the thin fluidic connector of Shaikh not being robust enough to withstand the added stress due to further bending of the connections as the flow cell is moving, the robustness of the flexible connector is not being claimed. Further, how would the “robustness” be measured? Would it be a connector that can withstand a hundred bends? More? Less? 
Applicant’s arguments, see page 14, filed 01/12/2022, with respect to the rejection(s) of claim(s) 21-24, 26 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Banerjee (US-2010/0111768-A1), Shaikh (US-2014/0248617-A1), and Saito (US-2008/0211884-A1), and as evidenced by Fluor-A-Pure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796